DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/8/22.
Applicant’s election without traverse of claims 1 – 6,8, and 9 in the reply filed on 3/8/22 is acknowledged.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
Claim 1, line 11 recites the limitation “the arithmetic processing device” which should be changed to “the arithmetic processing unit circuit”.  
Claim 6, line 9 recites the limitation “the arithmetic processing device” which should be changed to “the arithmetic processing unit circuit”.  
Claim 6, line 14 recites the limitation “the arithmetic processing device” which should be changed to “the arithmetic processing unit circuit”.  
Claim 6, line 17 recites the limitation “the arithmetic processing device” which should be changed to “the arithmetic processing unit circuit”.  
Claim 6, line 20 recites the limitation “the arithmetic processing device” which should be changed to “the arithmetic processing unit circuit”.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 2 recites the limitation “the connection lines”, however, claim 2, line 2 positively recites “a connection line”.  Therefore, it is unclear whether there is “a connection line” or multiple “connection lines” exist.
Claim 4, line 2 recites the limitation “the connection line”, whereas claim 3, line 2 recites the limitation “the connection lines”.  Therefore, it is unclear whether a singular connection line includes an “OR circuit” or multiple connection lines includes an “OR circuit”.
Claim 8 recites the limitation "the plurality of electrodes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the plurality of connectors" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9, line 2 recites the limitation “a plurality of redundant circuit systems”, however, claim 1, line 3 positively recites “a plurality of circuit systems”.  Therefore, it is unclear whether 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Asao et al. (US 2018/0208236 A1) in view of Maeda (JP 2008013146A).
For claim 1, Asao et al. discloses an electric driver device (page 1, paragraph [0017], electric power steering device) comprising: 
a motor 2 [for driving an object (steering wheel) to be driven] (page 1, paragraph [0018]); and 
an electric circuit 1a, 1b including a plurality of circuit systems 1a, 1b [for controlling the motor] (pages 2 and 3, paragraph [0019]), wherein 
each of the plurality of circuit systems includes: 
a power conversion circuit 3a, 3b [for controlling power supplied to the motor] (page 3, paragraph [0020] and page 4, paragraph [0038]); 

a drive circuit 11a, 11b [for driving the power conversion circuit in response to a command from the arithmetic processing device] (page 3, paragraphs [0027] and [0028]) and page 5, paragraphs [0045] and [0046]), wherein 
[at least one of the circuit is provided by a common circuit 14 which is common over at least two of the plurality of circuit systems] (fig. 1, page 6, paragraph [0061]), and wherein the circuits includes a power cutoff circuit 5a, 5b [which cuts off power supply to the motor] (page 4, paragraph [0033] and page 5, paragraph [0052]), an interface circuit 12a, 2-1, 12b, 2-2 [which processes the plurality of input/output signals] (page 7, paragraphs [0075] and [0080]), and a power supply circuit 13a, 13b [which supplies power to the arithmetic processing unit circuit] (page 7, paragraphs [0067] and [0068]), but does not explicitly disclose the power supply circuit supplies power to the interface circuit. 
	Maeda discloses a control device for an electric power steering device comprising [a control arithmetic unit 50 including a CPU 51, a ROM/RAM unit 52, and a peripheral circuit 53 that serves as an interface; power supply voltage Vdd from a power supply circuit unit 60 is supplied to the CPU, the ROM/RAM, and the peripheral circuit] (page 2, lines 40 – 43).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the power connection between the power supply circuit unit and the CPU and peripheral circuit as taught by Maeda with the electric driver 
For claim 2, Asao et al. modified as above discloses the electric driver device, [wherein the common circuit includes a connection line that connects the power supply and/or the input/output signal in a complemental manner each other] (page 6, paragraph [0061]). 
For claim 5, Asao et la. modified as above discloses the electric driver device [wherein the connection line is connected to complement the input/output signal] (page 6, paragraph [0061]). 
For claim 8, Asao et al. modified as above discloses the electric driver device wherein the plurality of electrodes (positive electrode side terminal +B and negative electrode side terminal GND) [for the input/output signals are arranged in an intensive manner for each function in the plurality of connectors] (fig. 1 and drawing 1 below). 

    PNG
    media_image1.png
    823
    474
    media_image1.png
    Greyscale

Drawing 1

the electric circuit has a plurality of redundant circuit systems 1a, 1b, and wherein each of the plurality of circuit systems includes: 
the connector (drawing 1 above); 
[the power cutoff circuit provided between the connector and the motor] (fig. 1), [which cuts off and connects the power supply] (page 4, paragraph [0033] and page 5, paragraph [0052]); 
[the power conversion circuit which controls power supplied from the power supply to the motor] (page 3, paragraph [0020] and page 4, paragraph [0038]); 
[the interface circuit which processes the plurality of input/output signals] (page 7, paragraphs [0075] and [0080]); 
[the drive circuit 11 which outputs a drive signal for the power cutoff circuit and the power conversion circuit] (page 3, paragraphs [0027] and [0028]) and page 5, paragraphs [0045] and [0046]); 
[the arithmetic processing unit circuit which calculates a control amount in accordance with the input/output signal processed by the interface circuit and controls the drive circuit] (page 3, paragraphs [0030] and page 5, paragraph [0048]); and 
[the power supply circuit which supplies power to the arithmetic processing unit circuit and the interface circuit] (in view of the modification above, page 7, paragraphs [0067] and [0068] and page 2, lines 40 – 43 of Maeda).

Allowable Subject Matter
Claims 3 and 4 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose wherein the communication line are connected so as to complement the power supplies, page 12, lines 3 – 7 of the Specification.  Rather the prior art, US2018/0208236 A1, teaches the opposite in page 6, paragraph [0068], “the first power supply circuit 13a does not supply power to the second CPU 10b, and the second power supply circuit 13b does not supply power to the first CPU 10a. Additionally, the prior art fails to disclose the common circuit comprising the various pre-stage interface circuits and post-stage interface circuits.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20170217481 – comprising a motor and plurality of circuit systems;
US-20140055059 – a steering system comprising multiple inverter pre-drivers; and 
FR-2974055A1 – an electric power steering device comprising a power supply electrical unit, inverter circuit, and electric motor

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611